Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 15, Line 1 after “claim” and before “, wherein” delete “10” and insert “13”.


Authorization for this examiner’s amendment was given in a telephone interview with Brandon Chan on 3/16/2021.











Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Stoessel et al (US 2017/0170413, hereafter Stoessel ‘413), Stoessel et al (US 2016/0233443, hereafter Stoessel ‘443), Szigethy et al (US 2015/0236279), and Stoessel et al (US 2019/0241591, hereafter Stoessel ‘591) for the following reasons:

Stoessel ‘413 discloses a compound having the formula M(L)n(L’)m, where M is Ir or Pt. The ligand L’ is given as:

    PNG
    media_image1.png
    351
    391
    media_image1.png
    Greyscale
.
The reference discloses the partial structure M(L) is given by:

    PNG
    media_image2.png
    132
    175
    media_image2.png
    Greyscale
,
where CyC and/or CyD comprise the fused structure given by Formula (3)

    PNG
    media_image3.png
    195
    264
    media_image3.png
    Greyscale

Claims 13, 16 and 20 recite that the substituents optionally form an aromatic ring. Given that the fused ring disclosed by Stoessel ‘413 is not an aromatic ring, the reference does not disclose or 

	Stoessel ‘443 discloses a compound having the formula Ir(L)n(L’)m. The compound contains a substructure Ir(L)n, where Ir(L)n is given as:

    PNG
    media_image4.png
    366
    418
    media_image4.png
    Greyscale
.
The reference further requires that in the substructure two (2) adjacent R groups form a ring given by Formula (4), i.e.

    PNG
    media_image5.png
    192
    147
    media_image5.png
    Greyscale

and is exemplified as:

    PNG
    media_image6.png
    201
    228
    media_image6.png
    Greyscale
.
Claims 13, 16 and 20 recite that the substituents optionally form an aromatic ring. Given that the fused ring disclosed by Stoessel ‘443 is not an aromatic ring, the reference does not disclose or 

Szigethy et al discloses a compound with the formula M(LA)x(LB)y(LC)z, where the ligand LA is given as:

    PNG
    media_image7.png
    398
    423
    media_image7.png
    Greyscale
,
M is Pt, and the ligand LB is given as:

    PNG
    media_image8.png
    144
    100
    media_image8.png
    Greyscale
.
Thus, the reference discloses a compound given by recited Formula (B), i.e.

    PNG
    media_image9.png
    254
    415
    media_image9.png
    Greyscale
,
2 is direct bond; and the integers m1 and m3 are zero (0). Thus, the reference discloses a compound where ligands LA and LB are not connected via a linking group. However, as amended claims 13, 16, and 20 require that m1 is zero (0) and m3 is one (1), i.e. the ligands are connected by a linking group. Accordingly, the reference does not disclose or suggest the compound as required by claim 13 or the device comprising the compound as required by claims 16 and 20.

Stoessel ‘591 discloses a compound with the formula Ir(L)n(L’)m, where n is an integer [1-3] and m is an integer [0-4]. Claims 13, 16, and 20 recite compound where the coordinating metal is Pt. Accordingly, the reference does not disclose or suggest the compound as required by claim 13 or the device comprising the compound as required by claims 16 and 20.

In light of the above, it is clear that Stoessel ‘413, Stoessel ‘443, Szigethy et al, and Stoessel ‘591, either alone or in combination do not disclose the compound as required by claim 13 or the device comprising the compound as required by claims 16 and 20.

	In light of the amendments to the claims, the obviousness-type double patenting rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767